DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 8-12, 36-40, in the reply filed on 3/16/2022 is acknowledged.  The traversal is on the ground(s) that because 37 CFR 1.475(b) permits the claimed combination of categories; that the methods of Groups II & III require the use of the composition of claim 1 of Group I; that all claims expressly require the topical composition as defined in claim 1 (recited as currently amended).  This is not persuasive, because the inventions lack unity of invention a posteriori.
Additionally, Applicant disagrees that previous claim 1 on file lacks novelty or is obvious over D1, D2, and/or D3, pointing to changes in claims during international stage (and the corrected version of IPRPII report does not find the claims to lack novelty or an inventive step over these references).  This is not found persuasive because the claims on which the lack of unity was determined to be present recite many alternatives for each of viscosity modifier (no limit to xanthan gum), and many alternatives for keratolytic agent (not limited to lactic acid).  Therefore, the technical feature in common required a glycoalkaloid (generically, with no limitation to any structure in common to recited alternatives), a viscosity modifier (generically, with no limitation to any structure in common to recited alternatives) and a keratolytic agent (generically, with no limitation to any structure in common to recited alternatives).  This technical feature of a glycoalkaloid, a viscosity modifier and a keratolytic agent is anticipated by each of D1, D2 and D3, based on the rationales set forth in the written opinion of the ISR.  
Arguments presented about obviousness are not currently relevant to the lack of novelty basis set forth.
It is noted that even the currently amended claims, examined in terms of the elected species, have also been found to be obvious (lack of inventive step), for reasons set forth in the rejection below.  Thus, even the current amendment does not have unity of invention, a posteriori, demonstrating in view of the prior art claim 1, inter alia, is obvious.
Search burden is not a consideration of Unity of Invention.  It is not a consideration mentioned in MPEP 1850, regarding unity of invention, applicable to International Stage Applications filed under 35 USC 371.  
Regarding the rejoinder request, conditions for possible rejoinder of non-elected inventions are set forth in the Requirement for Restriction mailed 9/16/2021, at Item 7.  Currently, the elected invention is not allowable; thus, no rejoinder is currently available.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of:
(i-a) a solasodine glycoside; namely a mixture of the triglycoside solasonin, the triglycoside solamargine, and mono- and di-glycosides of solasodine, claim 37 (i) (also disclosed to be an extract from the fruit of Solanum Sodomaeum L., a mixture named BEC, per 2:15-19);
(i-b) xanthan gum as viscosity modifier;
(i-c) lactic acid as keratolytic agent; regarding claim 36, the further species salicylic acid;
(i-d) if present, doxorubicin as chemotherapeutic agent, claim 4,
in the reply filed on 3/16/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 13, 15-16, 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/16/2022.
Claims 2-4, 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.
Regarding claim 2, the Examiner notes that the elected solasidine has the structure:

    PNG
    media_image1.png
    941
    1710
    media_image1.png
    Greyscale

This compound, having a double bond in the second (B) ring, has 4 valencies in the bottom C atom connecting first and second rings (this permits only 4 bonds to this carbon, which are present; further attachment to this C is not permitted).  The compounds of formula (I) of claim 2 require the middle R2 substituent (H, amino or OR4) attached to this C, which is not present in the solasidine compounds (elected compounds have no atom or moieties at this R2 location).  Accordingly, the elected compounds are not compounds of formula (I), and thus, do not fall within the scope of claim 2.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11-12, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cham (US 2004/0220115 A1; 2004), in view of Frank (“Xanthan Gum: A Multifaceted Polysaccharide”; 2015; https://knowledge.ulprospector.com/2099/fbn-xanthan-gum-a-multifaceted-polysaccharide/; accessed 7/1/2022).
Cham teaches a medicinal composition comprising at least one compound which can interact with a target cell, a glycoalkaloid, the composition is essentially without free sugars of the type which inhibit the interaction between the glycoalkaloid and a target cell (abstract) (instant claim 12).  Of particular interest are glycoalkaloids extracted from Solanum Sodomaem L. shown to be active against cancer in, inter alia, skin tumors.  Glycoalkaloids extracted include Applicant elected solasonine (33%), solamargine (33%), and their corresponding di- and monoglycosides (34%), a mixture commonly referred to as BEC [0005] (recited combination of instant claims 37-38, and reading on claims 39-40).  Structures of solasonine and solamargine are shown on the bottom of p. 1.
Typically, the composition is stabilized against glycoalkaloid degradation.  Typically, the composition is acidic and preferably includes, inter alia, Applicant elected lactic acid.  The acidic conditions minimize degradation to produce free sugars. [0037]
Regarding the claimed topical composition, in a preferred formulation for the treatment of skin tumors or lesions, the formulation is a cream for topical administration [0043] (instant claim 11).
Example 2 [0065] describes cream formulations containing, 0.005% solasodine glycosides (BEC), Applicant elected salicylic acid as keratologic agent, having a primary function to enhance the bioavailability of the active ingredient by clearing tissue from around the rumor, thus allowing a higher concentration of active ingredients to reach the tumor [0066], emulsifying wax white soft paraffin and liquid paraffin to provide a cream base, with suitable consistency and viscosity [0066], and lactic acid as solvent (construed as an added aqueous solution at 3% per [0067]).  Thus, the compositions include all of Applicant elected components, except xanthan gum is not taught.
Additionally, while lactic acid is taught as an acid that stabilizes the BEC components, the instant claimed property of keratolytic agents is characteristic of the same compound.  Thus, the elected lactic acid is taught.
See MPEP 2112.01: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id 
The composition differs form the instant claims, in that xanthan gum is not taught.  However, other viscosity agents are taught.  Substitution of xanthan gum for other viscosity agents would have been prima facie obvious, in view of prior art teaching of this property of xanthan gum.
Frank teaches xanthan gum is a mulitifaceted polysaccharide, and has many uses.  Properties include solubility in hot and cold water, works effectively across all pH ranges; salt does not impact activity, tolerant to alcohol, resistant to high heat, and exhibits pseudoplasticity or shear-thinning behavior, where the viscosity will decrease when shear is applied, aiding in production, but once shear is removed, the product will return to original state, and only very small amounts are needed in food.
In the section Beyond Food, Xanthan gum is frequently used as a thickener, suspending agent and stabilizer in creams, and is used in liquid medications to stabilize and suspend ingredients for proper dosage.
The teachings of Frank establish that xanthan gum is suitable to increase viscosity, and that xanthan gum is frequently used as thickener, suspending agent and stabilizer in creams, properties likely to provide a benefit to the Cham cream.  Thus, it would have been obvious to one of ordinary skill in the art to either add or substitute xanthan gum for the viscosity agent(s) of the cream example, giving the elected embodiments of the claims.  The motivation would have been addition or substitution of one art recognized thickening agent to or for another.  
See MPEP 2144.06 I & II: 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
The Examiner acknowledges argued improved stability of the instant claimed formulations.  Review of the specification indicates the comparison is not to the Cham example, but to an example that does not contain lactic acid.  Because lactic acid is taught by Cham to be stabilizing, and the xanthan gum is also stabilizing, improved stability over formulations without these ingredients is predicted.  Thus, the argued stability does not provide a comparison to the closest prior art, and does not appear to establish anything unexpected.  In fact, stabilization against glycoalkaloid degradation is explicitly taught in the presence of lactic acid, which minimized degradation [0037].
MPEP 716.02(e) requires a comparison with the closest prior art, which has not been made. MPEP 716.02(a) requires evidence to show unexpected results, which is not currently the case.  Even if unexpected results were present, they must be commensurate in scope with the claims, per MPEP 716.02(d).
Regarding the argument about 4-10% lactic acid, this is not a requirement of any rejected claim.  However, even if higher amounts were added as a limitation to the claims, higher amounts than the 3% lactic acid may also be obvious.  It is not clear how the prior prediction that breakdown of glycolakaloids would breakdown at higher lactic acid, since lactic acid is specifically taught to be a stabilizer of the BEC used by Cham.  Higher lactic acid does not increase acidity, at least after adjusting to the same pH.  This compound would likely act as a buffer in the approximate pH discussed by Cham (less than 3, per [0072]).
The Examiner does not take issue with the argument that xanthan gum is not taught by related Cham references (and is not taught in Cham).  However, it is an art-recognized thickener, and functions as a stabilizer and emulsifier, per Frank.  This excipient is commonly used in cream formulations.  Addition or substitution for Frank viscosity agents would have been obvious.
Regarding Cham, lactic acid is clearly taught, and stabilizes BEC.  Even if not recognized for keratolytic property, this recited function is characteristic of the same compound.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611